As Filed with the U.S. Securities and Exchange Commission on November 27, 2013 1933 Act File No. 333-116351 1940 Act File No. 811-21591 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ☒ Pre-Effective Amendment No. ☐ Post-Effective Amendment No. 26 ☒ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ☒ Amendment No. 27 ☒ (Check appropriate box or boxes.) American Century Asset Allocation Portfolios, Inc. 4, KANSAS CITY, MISSOURI64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 ( Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: December 1, 2013 It is proposed that this filing will become effective (check appropriate box) ☐ immediately upon filing pursuant to paragraph (b) ☒ on December 1, 2013 at 8:30a.m. (Central) pursuant to paragraph (b) ☐ 60 days after filing pursuant to paragraph (a)(1) ☐ on (date) pursuant to paragraph (a)(1) ☐ 75 days after filing pursuant to paragraph (a)(2) ☐ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: ☐ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. December 1, 2013 American Century Investments Prospectus One Choice ℠ In Retirement Portfolio One Choice ℠ 2035 Portfolio Investor Class (ARTOX) Investor Class (ARYIX) Institutional Class (ATTIX) Institutional Class (ARLIX) A Class (ARTAX) A Class (ARYAX) C Class (ATTCX) C Class (ARLCX) R Class (ARSRX) R Class (ARYRX) One Choice ℠ 2015 Portfolio One Choice ℠ 2040 Portfolio Investor Class (ARFIX) Investor Class (ARDVX) Institutional Class (ARNIX) Institutional Class (ARDSX) A Class (ARFAX) A Class (ARDMX) C Class (AFNCX) C Class (ARNOX) R Class (ARFRX) R Class (ARDRX) One Choice ℠ 2020 Portfolio One Choice ℠ 2045 Portfolio Investor Class (ARBVX) Investor Class (AROIX) Institutional Class (ARBSX) Institutional Class (AOOIX) A Class (ARBMX) A Class (AROAX) C Class (ARNCX) C Class (AROCX) R Class (ARBRX) R Class (ARORX) One Choice ℠ 2025 Portfolio One Choice ℠ 2050 Portfolio Investor Class (ARWIX) Investor Class (ARFVX) Institutional Class (ARWFX) Institutional Class (ARFSX) A Class (ARWAX) A Class (ARFMX) C Class (ARWCX) C Class (ARFDX) R Class (ARWRX) R Class (ARFWX) One Choice ℠ 2030 Portfolio One Choice ℠ 2055 Portfolio Investor Class (ARCVX) Investor Class (AREVX) Institutional Class (ARCSX) Institutional Class (ARENX) A Class (ARCMX) A Class (AREMX) C Class (ARWOX) C Class (AREFX) R Class (ARCRX) R Class (AREOX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents Fund Summary – One Choice In Retirement Portfolio 2 Investment Objective 2 Fees and Expenses 2 Principal Investment Strategies 3 Principal Risks 3 Fund Performance 4 Portfolio Management 5 Purchase and Sale of Fund Shares 6 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 Fund Summary – One Choice 2015 Portfolio 7 Investment Objective 7 Fees and Expenses 7 Principal Investment Strategies 8 Principal Risks 9 Fund Performance 10 Portfolio Management 11 Purchase and Sale of Fund Shares 11 Tax Information 11 Payments to Broker-Dealers and Other Financial Intermediaries 11 Fund Summary – One Choice 2020 Portfolio 12 Investment Objective 12 Fees and Expenses 12 Principal Investment Strategies 13 Principal Risks 14 Fund Performance 15 Portfolio Management 16 Purchase and Sale of Fund Shares 16 Tax Information 16 Payments to Broker-Dealers and Other Financial Intermediaries 16 Fund Summary – One Choice 2025 Portfolio 17 Investment Objective 17 Fees and Expenses 17 Principal Investment Strategies 18 Principal Risks 19 Fund Performance 20 Portfolio Management 21 Purchase and Sale of Fund Shares 21 Tax Information 21 Payments to Broker-Dealers and Other Financial Intermediaries 21 Fund Summary – One Choice 2030 Portfolio 22 Investment Objective 22 Fees and Expenses 22 Principal Investment Strategies 23 Principal Risks 24 Fund Performance 25 Portfolio Management 26 Purchase and Sale of Fund Shares 26 ©2013 American Century Proprietary Holdings, Inc. All rights reserved. Tax Information 26 Payments to Broker-Dealers and Other Financial Intermediaries 26 Fund Summary – One Choice 2035 Portfolio 27 Investment Objective 27 Fees and Expenses 27 Principal Investment Strategies 28 Principal Risks 29 Fund Performance 30 Portfolio Management 31 Purchase and Sale of Fund Shares 31 Tax Information 31 Payments to Broker-Dealers and Other Financial Intermediaries 31 Fund Summary – One Choice 2040 Portfolio 32 Investment Objective 32 Fees and Expenses 32 Principal Investment Strategies 33 Principal Risks 34 Fund Performance 35 Portfolio Management 36 Purchase and Sale of Fund Shares 36 Tax Information 36 Payments to Broker-Dealers and Other Financial Intermediaries 36 Fund Summary – One Choice 2045 Portfolio 37 Investment Objective 37 Fees and Expenses 37 Principal Investment Strategies 38 Principal Risks 39 Fund Performance 40 Portfolio Management 41 Purchase and Sale of Fund Shares 41 Tax Information 41 Payments to Broker-Dealers and Other Financial Intermediaries 41 Fund Summary – One Choice 2050 Portfolio 42 Investment Objective 42 Fees and Expenses 42 Principal Investment Strategies 43 Principal Risks 44 Fund Performance 45 Portfolio Management 46 Purchase and Sale of Fund Shares 46 Tax Information 46 Payments to Broker-Dealers and Other Financial Intermediaries 46 Fund Summary – One Choice 2055 Portfolio 47 Investment Objective 47 Fees and Expenses 47 Principal Investment Strategies 48 Principal Risks 49 Fund Performance 50 Portfolio Management 51 Purchase and Sale of Fund Shares 51 Tax Information 51 Payments to Broker-Dealers and Other Financial Intermediaries 51 Objectives, Strategies and Risks 52 Management 56 Investing Directly with American Century Investments 58 Investing Through a Financial Intermediary 60 Additional Policies Affecting Your Investment 65 Share Price and Distributions 69 Taxes 70 Multiple Class Information 72 Financial Highlights 73 Fund Summary – One Choice In Retirement Portfolio Investment Objective The fund seeks current income. Capital appreciation is a secondary objective. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in American Century Investments funds. More information about these and other discounts is available from your financial professional and in Calculation of Sales Charges on page 60of the fund’s prospectus and Sales Charges in Appendix B of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor Institutional A C R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of the original offering price or redemption proceeds when redeemed within one year of purchase) None None None 1 1.00% None Maximum Annual Account Maintenance Fee (waived if eligible investments total at least $10,000) None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Institutional A C R Management Fee None None None None None Distribution and Service (12b-1) Fees None None 0.25% 1.00% 0.50% Other Expenses 0.20% 0.00% 0% 0% 0% Administrative Fee 0.20% None 0.20% 0.20% 0.20% Other 0.00% 0.00% 0.00% 0.00% 0.00% Acquired Fund Fees and Expenses 0.57% 0.57% 0.57% 0.57% 0.57% Total Annual Fund Operating Expenses 0.77% 0.57% 1.02% 1.77% 1.27% 1 Investments of $1 million or more may be subject to a contingent deferred sales charge of 1.00% if the shares are redeemed within one year of the date of the purchase. Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1year 3 years 5 years 10 years Investor Class $955 Institutional Class $714 A Class $1,106 C Class $960 R Class $698 2 Portfolio Turnover Because the fund buys and sells shares of other American Century mutual funds (the underlying funds) directly from the issuers, the fund is not expected to incur transaction costs directly. However, as a shareholder in the underlying funds, the fund indirectly pays transaction costs, such as commissions, when the underlying funds buy and sell securities (or “turn over” their portfolios). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 11% of the average value of its portfolio. Principal Investment Strategies One Choice In Retirement Portfolio is a “fund of funds,” meaning that it seeks to achieve its objective by investing in other American Century mutual funds (the underlying funds) that represent a variety of asset classes and investment styles. The underlying stock funds draw on growth, value and quantitative investment techniques and diversify investments among small, medium and large U.S. and foreign companies. The underlying bond funds invest in fixed-income securities that vary by issuer type (corporate and government), credit quality (investment-grade and high-yield or "junk bonds") and geographic exposure (domestic and international). The following table shows the fund’s target allocation for the various asset classes and underlying funds as of the date of the prospectus: Equity Securities (Stock Funds) 45.00% Fixed-Income Securities (Bond Funds) 45.00% NT Core Equity Plus Fund 3.00% High-Yield Fund 3.80% NT Equity Growth Fund 10.00% Inflation-Adjusted Bond Fund 1.50% NT Growth Fund 6.50% International Bond Fund 7.00% NT Heritage Fund 2.50% NT Diversified Bond Fund 26.60% NT International Growth Fund 5.00% Short Duration Inflation Protection Bond Fund 6.10% NT Large Company Value Fund 11.00% NT Mid Cap Value Fund 4.00% Cash Equivalents (Money Market Funds) 10.00% NT Small Company Fund 2.00% Premium Money Market Fund 10.00% Real Estate Fund 1.00% The target asset mix of One Choice In Retirement Portfolio is expected to remain fixed over time. The fund is generally intended for investors near to, at, or in retirement and who likely are no longer making new investments in the fund. The fund is designed for investors who plan to gradually withdraw the value of their account after retirement. The fund assumes a retirement age of 65 and may not be appropriate for an investor retiring at an age well before or after age 65. The portfolio managers regularly review the fund’s allocations to determine whether rebalancing is appropriate. Although we do not intend to make frequent tactical adjustments to the target asset mix or trade actively among the underlying funds, we reserve the right to modify the target allocations and underlying funds from time to time should circumstances warrant a change. Principal Risks • Allocation Risk – The fund’s performance and risks depend in part on the managers’ skill in determining the fund’s asset class allocations and in selecting and weighting the underlying funds. The managers’ evaluations and assumptions regarding asset classes or underlying funds may differ from actual market conditions. • “Growth” and “Value” Style Risks – The underlying funds represent a mix of investment styles, each of which has risks associated with it. Growth stocks can be volatile and may lack dividends that can cushion share prices during market declines. Value stocks may continue to be undervalued by the market for long periods of time. • Small- and Mid-Cap Stock Risks – Stocks of smaller companies may be more volatile than larger-company stocks. Smaller companies may have limited financial resources, product lines and markets, and their securities may trade less frequently and in more limited volumes than the securities of larger companies, which could lead to higher transaction costs. To the extent an underlying fund invests in these companies, it may take on more risk. • Interest Rate Risk – Generally, when interest rates rise, the value of an underlying fund’s fixed-income securities will decline. The opposite is true when interest rates decline. Underlying funds with longer weighted average maturities are more sensitive to interest rate changes. 3 • Credit Risk – The value of an underlying fund’s fixed-income securities will be affected adversely by any erosion in the ability of the issuers of these securities to make interest and principal payments as they become due. Changes in the credit rating of a fixed-income security held by an underlying fund could have a similar effect. • Foreign Securities Risk – Some of the underlying funds invest in foreign securities, which are generally riskier than U.S. securities. Securities of foreign issuers may be less liquid, more volatile and harder to value than U.S. securities. Fluctuations in currency exchange rates also may affect an underlying fund’s share price. • High-Yield Securities Risk –Some of the underlying funds may invest in high-yield securities, which are considered to have speculative characteristics and are more likely to be negatively affected by changes in economic conditions. • Tobacco Exclusion – The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard (GICS) for the tobacco industry. This exclusion may cause an underlying fund to forego profitable investment opportunities. • Market Risk – The value of the fund’s shares will go up and down based on the performance of the underlying funds in which it invests. The value of the underlying funds’ shares will, in turn, fluctuate based on the performance of the securities they own and other factors generally affecting the securities market. • Principal Loss – At any given time your shares may be worth less than the price you paid for them. In other words, it is possible to lose money by investing in the fund, including losses near to, at, or after retirement. There is no guarantee that the fund will provide adequate income at or through your retirement. An investment in the fund is not a bank deposit, and it is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Fund Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The table shows how the fund’s average annual returns for the periods shown compared with those of a broad measure of market performance. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, please visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Calendar Year Total Returns Highest Performance Quarter (3Q 2009): 9.30% Lowest Performance Quarter (4Q 2008): -9.20% As of September 30, 2013, the most recent calendar quarter end, the fund’s Investor Class year-to- date return was 6.88%. 4 Average Annual Total Returns For the calendar year ended December 31, 2012 1 year 5 years Since Inception Inception Date Investor Class Return Before Taxes 10.13% 4.04% 5.44% 08/31/2004 Return After Taxes on Distributions 9.35% 3.19% 4.41% 08/31/2004 Return After Taxes on Distributions and Sale of Fund Shares 6.98% 3.02% 4.14% 08/31/2004 Institutional Class Return Before Taxes 10.35% 4.25% 5.65% 08/31/2004 A Class 1
